In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-1188V
                                        (not to be published)


    PAUL M. KESTEL,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: May 31, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Richard H. Moeller, Moore, Heffernan, et al., Sioux City, IA, for Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On April 12, 2021, Paul M. Kestel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome as a result of
an influenza vaccine received on September 2, 2020. (Petition at 1). On March 10, 2022,
a decision was issued awarding compensation to Petitioner based on the Respondent’s
proffer. (ECF No. 33).



1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated March 18,
2022 (ECF No. 37), requesting a total award of $30,674.15 (representing $28,220.70 in
fees and $2,453.45 in costs). In accordance with General Order No. 9, Petitioner also
filed a signed statement indicating that he incurred no out-of-pocket expenses. (ECF No.
37-4). Respondent reacted to the motion on March 31, 2022, representing that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case, but deferring resolution of the amount to be awarded to my discretion. (ECF
No. 39). On March 31, 2022, Petitioner filed a reply stating that “Petitioner agrees and
requests the court to proceed to a consideration of and decision on the motion”. (ECF
No. 40).

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private

                                            2
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                    ATTORNEY FEES

              A. Hourly Rates

       Petitioner requests compensation for attorney Richard Moeller based on the
following rates: $363 per hour for time billed in 2021, and $379 for time billed in 2022. For
attorney Coyreen Weidner, he seeks $220 per hour for time billed in 2021, and $274 per
hour for time billed in 2022. (ECF No. 37 at 3). The requested rates for time billed in 2021
are reasonable and consistent with what has previously been awarded for work these
attorneys have performed for other petitioners. I find the requested rates for 2022 are also
acceptable.

              B. Administrative Time

         The filed billing records reveal several instances in which work was performed on
tasks considered clerical or administrative. In the Vaccine Program, secretarial work
“should be considered as normal overhead office costs included within the attorney’s fee
rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health & Human
Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014).
“[B]illing for clerical and other secretarial work is not permitted in the Vaccine Program.”
Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at 387).

       There are 3.8 hrs hours was billed on tasks considered administrative. Examples
of these tasks include:

          •   January 13, 2021 (0.30 hrs) “Assemble the engagement and agreement for
              electronic transmission; email client the same”;
          •   March 4, 2021 (0.10 hr) “Receive 2 faxes from MRO for prepayment of
              $49.50; pay online”
          •   March 22, 2021 (0.20 hrs) “Receive records from Siouxland Urology and
              save them as an exhibit; print the invoice $20.00 and give to DH to handle”;
              and
          •   December 21, 2021 (0.20 hrs) “Assist with formatting the final demand letter
              into a PDF and scan to the server and send the path of all documents to
              include in the path to send with the demand to RHM.”


                                             3
(ECF No. 37-1 at 2, 4, 5 and 14).

      Because the Program does not reimburse such administrative tasks, I will reduce
the amount of fees to be awarded by $418.00. 3

                                           ATTORNEY COSTS

         Petitioner requests $2,453.45 in overall costs. (ECF No. 37 at 1). This amount is
comprised of obtaining medical records, shipping fees and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable, and shall award them
in full.

                                               CONCLUSION

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT IN PART Petitioner’s Motion, and award a total of
$30,256.15 (representing $27,802.70 in fees and $2,453.45 in costs) as a lump sum in
the form of a check jointly payable to Petitioner and Petitioner’s counsel. In the absence
of a timely-filed motion for review (see Appendix B to the Rules of the Court), the Clerk
shall enter judgment in accordance with this Decision. 4

IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
    This amount consists of 3.8 hrs at $110 for a total of $418.00.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                       4